DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed April 21st, 2021 have been entered in part. Claims 1, and 3-21 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Drawing, Specification, and 112a Rejection previously set forth in the Non-Final Office Action mailed December 28th, 2020 and are hereby withdrawn in light of their correction. Applicant’s claims and disclosure are in condition for allowance.
Drawings
The drawings were received on April 21st, 2021.  These drawings are acceptable. However, pages 14, 16, and 18 of applicant’s drawings are not to be entered for printing purposes as they are annotated sheets showing changes and not replacement drawings. Pages 13, 15, and 17 are entered and are appropriately labeled as replacement sheets.
Response to Arguments
Applicant’s arguments, see Remarks (pages 10-12), filed April 21st, 2021, with respect to Drawing Objections, Specification Objections, and 112a Rejections have been fully considered and are persuasive.  The Drawing Objections, Specification Objections, and 112a Rejections of December 28th, 2020 has been withdrawn. 
Particularly, in light of Applicant’s and Examiners proposed changes to the drawings concerning the consistent assignment of 48 and 50 between FIGS. 1 and 2, the correction of the figures regarding the claimed stationary state of panel 40 that should persist through FIGS. 1-3 as the independent claims set forth and Applicant’s original Specification set forth in paragraph 0019 (“panel 40 that is permanently fixed relative to leg 26. That is, panel 40 cannot move relative to leg 26 without breaking th, 2020 are hereafter withdrawn in light of applicant’s amendments.
Further, the corrections to the drawings that now establish reasonable substantial correspondence between all parts of the disclosure no longer necessitates the distinguishment of reference characters in the specification as the drawing/specification objections set forth on December 28th, 2020. Where applicant’s claims now reasonably align with applicants depictions and applicant’s specification, and likewise the specification reasonably aligns with depictions that a person of ordinary skill in the art can deduce or understand the assignment and relevance of applicant’s terms relative to applicant’s figures and subsequently applicant’s claims without necessitating the distinguishment of ‘first X’ and ‘second X’ in the Specification. It is now clear that ‘the third section’ is eminently constrained to panel 40 within section 32 as the only panel no longer in movement as set forth in the claims, and the consistency of links 48 and 50 between FIGS. 1 and 2 no longer necessitate differentiation in the specification. As such, all other entities that were tangential thereto that initially could not be parsed between the claims and the depictions is now reasonably understood. Further, the correction of applicant’s claims 6 and 7 to note the ‘third section’, rather than the ‘second section’ appropriately resolves the drawing objections directed thereto (see paragraph 4 of the Non-Final Office Action mailed December 28th, 2020). 
Examiner further discussed with applicant’s Representative (Erik Zarkowsky) on April 15th, 2021 on April 15th, 2021 the acceptability of the drawings submitted by applicant for review per the interview conducted on April 9th, 2021. Examiner noticed that a misunderstanding had been issued concerning th, 2018 showed. While during the course of interview conducted on April 9th, 2021, and the Non-Final Office Action issued December 28th, 2020 the issue had been related to a matter raised in paragraph 5 (page 5) of the office action thereof that the assignment of 48 and 50 as relational to FIG. 2 would have been the correct assignment “in light of the motion demonstrated by applicants through FIGS. 1-3”. However, this motion was undesirable with the understanding that the compensatory motion would be rightward and in light of applicant’s support in the specification that 48 was fixed at both ends while 50 was free, the correct assignment of 48 and 50 should have been aligned with the originally disclosed FIG. 1 so that the compensatory motion resultant would be falling down rightward. Applicant has agreed with this and satisfactorily amended the change before formal submission of the replacement drawings. 
Therefore, the Specification and Drawing Objections set forth in the Non-Final Office Action mailed December 28th, 2020 are hereafter withdrawn in light of applicant’s amendments.
Allowable Subject Matter
Claims 1, and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Particularly to claim 1, the newly amended matter of "wherein the third section is non-movable relative to the lower frame as the bed frame moves between the first and second configurations" 
Previously, Shainfeld did permitted the third section and the pivots thereof to be locked (Col. 1, lines 56-62). However, due to the legs of Shainfeld (protruding upward in FIG. 1 and connected at 6 and 7 particularly), being simple hinges, absent any other feature that could compensate the motion about 6 and 7 and consequently the motion about the hinge between 11 and 12, Shainfeld could not anticipate applicant's current invention such that the third section is non-movable (as Examiner understands to be completely still and without movement) relative to the lower frame in the course of the assembly moving from the first configuration to the second configuration.
While Examiner did attempt to locate prior art that would remedy the deficiencies of Shainfeld by effectively removing the middle leg and using a scissor linkage or similar Iifting arrangements to compensate the movement thereof through prior arts Bond (U.S. Pat. No.4,792,110), Luth (U.S. Pat. No. 4,684,314), Wachsman (U.S. Pat. No. 3,887,950), Koorey (U.S. Pub. No. 2010/0205748 and 2008/0289112), and Atkinson Jr. et aI. (U.S. Pub. No. 2017/0251817), such prior arts which seemed to best exemplify a requisite combinate vertical-horizontal shifting Iifting assembly (as required to maintain the third section immovable but move the first and second section) ultimately presented no compelling rationale or motivation for their modification/incorporation into Shainfeld that would not have necessitated impermissible hindsight bias just for the purposes of attaining applicants invention.
Further consideration was given to Boudreau (U.S. Pub. No. 20070245489), which provides a first, second and third section that can attain a parallel and raised configuration without moving the third section (as illustrated between FIGS. 32-39). However, Boudreau does not avail a Iifting assembly that is connected at a first end to the lower frame and a second end to the second section, the lifting assembly being configured to selectively move the second section toward and away from the lower frame. 
Further consideration was given to Callaghan (U.S. Pat. No. 3312985). Which presents a first, second and third section where the second section is pivotable relative to the first and third section alongside pivotable relative to the rail where the assembly can assume a first and second configurations (as illustrated through FIGS. 1-5). However, Callaghan does not appear to demonstrate (1) “a lifting assembly comprising a first end that is coupled to the lower frame and a second end that is coupled to the second section” (per claim 1), nor (2)“a lifting assembly positioned between the lower frame and the second frame”. With regard to (1) it is observed in FIGS. 9 and 10 that the second section (29) is not coupled to the lifting assembly, but instead is coupled to the first section (28) where the first section is further coupled to an upper frame (35) that thereafter is coupled to the lifting assembly. It does not appear to fall within the interpretations BRI would reasonably permit as being so distanced not by one, two, or three, but four connections to thereafter ‘couple’. While with regard to (2) Callaghan does not locate the lifting assembly between the lower frame and the second frame. Notably, the lifting assembly appears be both laterally exterior of at least either the lower frame or the second section, or otherwise is not ‘between’ vertically. Where it is considered that to be ‘between can include ‘up to and including’. But it would be unreasonable to consider that the lifting assembly (that comprises 85, 71, 73, 34, among others in FIG. 7) is between the lower frame (R/30; FIG. 7), as the lofting assembly appears to extend beneath the lower frame. It would not be considered reasonable in an analogous circumstance for instance that ‘the distance between two person’s houses includes five miles beyond either one of them’, similarly, Examiner cannot reasonably broadly interpret that Callaghan’s lifting assembly is between the second section and the lower frame when the lifting assembly clearly extends further below/beyond the lower assembly. It further appears as though Callaghan’s combination of structures would invoke a reasonable degree of unpredictability to either attach the second end of the lifting assembly to the second section, or to move the lifting assembly further up such that it was no longer extending below 
Therefore, with consideration of the reasons listed in the present Notice of Allowability, Examiner is persuaded by applicant and a preponderance of the evidence that the features denoted as bolded and/or italicized differentiate enough from the prior art such that the applicant's invention would not be considered obvious in light thereof. Because claims 1, 16, and 20 have been found to be allowable for the reasons previously set forth, aII dependent claims (claims 3-15,17-19, and 21) are likewise found to be allowable as dependent upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUKE HALL/Examiner, Art Unit 3673      
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/26/2021